     Case 3:17-cv-00079-H-LL Document 235 Filed 04/06/20 PageID.7386 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Ensource Investments LLC,                           Case No.: 17-cv-00079-H-LL
12                                      Plaintiff,
                                                         ORDER TAXING COSTS
13   v.
14   Mark A. Willis,
15                                    Defendant.
16
17         Upon application of Ensource Investments LLC, a hearing for taxation of costs was
18   set for on March 24, 2020. A Bill of Costs was filed on 3/4/2020 (Doc. 223). No
19   Response was filed by the required date of 3/19/2020. The hearing was vacated.
20                                       Service of Process
21         Costs for service of process are taxable under L.R.54.1.b.1, which also allows that
22   “(c)osts for service of subpoenas are taxable as well as service of summonses and
23   complaints.” In addition to this, “(f)ees for expedited service are only allowable only if
24   the Court ordered service to be effected on an expedited basis.” Plaintiff requested costs
25   to be taxed for service of process in the amount of $707.50 (Itemized on PageID 7177
26   and Invoiced on PageID 7146-7152). A “rush” fee was included within Plaintiff’s
27   invoices (PageID 7149) but was left out of the final calculation and therefore not
28   requested. Costs are granted.

                                                     1
                                                                                   17-cv-00079-H-LL
     Case 3:17-cv-00079-H-LL Document 235 Filed 04/06/20 PageID.7387 Page 2 of 3



1                                      Deposition Transcripts
2    Costs in connection with taking depositions are taxable under L.R.54.1.b.3, which allows
3      for the costs of an original and one copy, “so long as at the time it was taken it could
4    reasonably be expected that the deposition would be used for trial preparation”. Plaintiff
5        requested costs be taxed for deposition transcripts (Itemized on PageID 7177 and
6         Invoiced on PageIDs 7153-7157) in the amount of $6,906.98. Costs are granted.
7                                            Witness Fees
8          Witness fees for Depositions are taxable under L.R.54.1.b.3.f, “(f)ees for the
9    witness at the taking of a deposition are taxable at the same rates as for attendance at
10   trial.” Witness rates for trial are allowable per L.R.54.1.b.4.a, which allows “per diem,
11   mileage, subsistence and attendance fees as provided in 28 U.S.C. §1821”. Per 28 U.S.C.
12   §1821, witnesses are entitled to an attendance fee of $40 per day for each day of
13   attendance, as well as a subsistence allowance not to exceed the maximum per diem
14   allowance prescribed by the Administrator of General Services”. In addition, “(i)f the
15   witness comes from outside the district, the transportation expenses taxable must be
16   based on the most direct route, and the most economical rate reasonably available.”
17   Plaintiff requested $1,168.43 in witness deposition and trial costs (Itemized on PageID
18   7263 and Invoiced on PageIDs 7303-7305). Included within this figure are $40
19   attendance fees for deposition witnesses Joseph Haynes, Susan Willard-Killen, and Brent
20   Stanley (PageID 7182), and travel mileage fees for witnesses Haynes and Willard-Killen.
21   Also requested were economy airline, train and rideshare travel expenses for trial
22   witnesses Thomas Tatham, and Jason Frankovitz (PageID 7182). Mileage fees for
23   witnesses Haynes and Willard-Killen are recalculated to the 2019 GSA allowance of $.58
24   per mile. All other fees are granted.
25          Costs are taxed as follows:
26                                                                   Amount(s)       Amount(s)
      Description
27                                                                   Requested        Taxed
28    Fees of the clerk


                                                   2
                                                                                    17-cv-00079-H-LL
     Case 3:17-cv-00079-H-LL Document 235 Filed 04/06/20 PageID.7388 Page 3 of 3



1     Fees for service of summons and subpoenas                        $707.50         $707.50
2     Fees for printed or electronically recorded deposition
                                                                       $6,906.98      $6,906.98
3     transcripts

4     Fees and disbursements for printing

5     Fees for witnesses                                               $1,168.43      $1,160.35

6     Fees for exemplification and copies

7     Docket fees under 28 U.S.C. § 1923

8     Costs as shown on mandate of Court of Appeals

9     Compensation of court-appointed experts

10    Compensation/costs of interpreters under 28 U.S.C. 1828

11    Other costs as itemized:
      TOTAL COSTS TAXED in favor of Ensource
12                                                                     $8,782.91      $8,774.83
      Investments LLC
13
14         Counsel’s attention is called to Local Rule 54.1.h which provides in part that a
15   motion to re-tax by any party, in accordance with Rule 54(d), FRCivP and Local Rule
16   7.1, shall be served and filed within seven (7) days after receipt of the Order Taxing
17   Costs, or unless within the seven (7) day period the court permits the motion to be made
18   orally.
19
20   Dated: April 6, 2020
21                                                    John Morrill, Clerk of Court
22
23                                                    _s/ S. Tweedle________
24                                                    S. Tweedle, Deputy Clerk
25
26
27
28

                                                  3
                                                                                     17-cv-00079-H-LL
